

 
LOAN AGREEMENT
 
AND
 
STOCK PURCHASE AGREEMENT
 
THIS LOAN AGREEMENT (this "Agreement") dated this 20th day of August, 2008
BETWEEN:
 
Eugene Khavinson, 365 Ardsley Street, Staten Island, New York, 10306
(the "Lender")
 
AND
 
Mega Media Group, Inc. of 1122 Coney Island Avenue, Brooklyn, NY 11230
(the "Borrower")
 
IN CONSIDERATION OF the Lender loaning certain monies (the "Loan") to the
Borrower, and the Borrower repaying the Loan to the Lender, both parties agree
to keep, perform and fulfill the promises and conditions set out in this
Agreement:
 
Loan Amount & Interest
 
1.  
The Lender promises to loan Fifty Thousand, ($50,000.00 ) USD, to the Borrower
and the Borrower promises to repay this principal amount to the Lender, at such
address as may be provided in writing, with interest payable on the unpaid
principal at the rate of 9% per annum, calculated yearly by October 20, 2008. In
addition, the lender agrees to extend the loan dated May 12th, 2008 in the
amount of Seventy Five Thousand Dollars ($75,000.00) at the rate of 9% per annum
upon the same. Therefore, a total loan of $125,000 to be paid in full by October
20th, 2008.
   

2.  
Such loan shall be secured by the accounts receivables of the company.

 
Stock Option Agreement
 
3.  
On May 12th, 2008 The Lender received an option to purchase five hundred
thousand common shares of the company at eleven cents ($0.11) for a period of
Twelve Months. In consideration of the extension of such loan and the additional
loan made by the Lender the option price has been reduced to five cents ($0.05)
per share and the option will expire on August 19th, 2009.
   

4.  
Lender has full power and authority to enter into this Agreement and constitute
the legal, valid and binding obligation of Lender enforceable against Lender in
accordance with its terms.

 
5.  
Lender has had the opportunity to meet with management of Issuer and ask
questions about the terms and conditions of this offering and the operations,
business, finances, properties and prospects of Issuer and all such questions
have been answered to the satisfaction of Lender. Lender has received all the
information that such Lender considers necessary or appropriate for deciding
whether to purchase the Shares.


 
 

--------------------------------------------------------------------------------


 
 
6.  
Lender is an investor in securities of companies in the development stage and
such Lender is able to fend for itself or himself, can bear the economic risk of
an investment in the Shares, and has such knowledge and experience in business
and financial matters that such Lender is capable of evaluating the merit and
risks of the investment in the Shares.


 
7.  
Lender is aware that the Shares underlying the options have not been registered
under the Act. The Shares cannot be sold, transferred, pledged or otherwise
distributed by Lender unless a registration statement registering the Shares
under the Act has been filed with the Securities and Exchange Commission and has
become effective or unless the Shares are sold or otherwise distributed in a
transaction in respect of which Issuer has previously received an opinion,
satisfactory to Issuer, stating that such registration is not required.


 
8.  
Issuer may prevent transfer and registration of transfer of the Shares unless
Issuer shall have received an opinion from counsel satisfactory to it to the
effect that any such transfer would not violate the Act of the applicable laws
of any state.


 
9.  
In the event of conversion Issuer shall cause each stock certificate evidencing
the Shares to bear the following legend:
 
"These securities have not been registered under the Securities Act of 1933, as
amended (the "Act"). These securities may not be sold, offered for sale, pledged
or hypothecated in the absence of a registration statement in effect with
respect to such securities under such Act or an opinion of counsel satisfactory
to the Company that such registration is not required."


 
Payment
 
10.  
This Loan will be paid in full by October 201h, 2008.


 
Default
 
11.  
Notwithstanding anything to the contrary in this Agreement, if the Borrower
defaults in the performance of any obligation under this Agreement, then the
Lender may declare the principal amount owing and interest due under this
Agreement at that time to be immediately due and payable.


 
Governing Law
 
12.  
This Agreement will be construed in accordance with and governed by the laws of
the State of New York.


 
Costs
 
13.  
All costs, expenses and expenditures including, without limitation, the complete
legal costs incurred by enforcing this Agreement as a result of any default by
the Borrower, will be added to the principal then outstanding and will
immediately be paid by the Borrower.


 
 

--------------------------------------------------------------------------------


 
14.  
This Agreement will pass to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and assigns of the Borrower. The
Borrower waives presentment for payment, notice of non-payment, protest, and
notice of protest.


 
Amendments
 
15.  
This Agreement may only be amended or modified by a written instrument executed
by both the Borrower and the Lender.


 
Severability
 
16.  
The clauses and paragraphs contained in this Agreement are intended to be read
and construed independently of each other. If any part of this Agreement is held
to be invalid, this invalidity will not affect the operation of any other part
of this Agreement.


 
General Provisions
 
17.  
Headings are inserted for the convenience of the parties only and are not to be
considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa.


 
Entire Agreement
 
18.  
This Agreement constitutes the entire agreement between the parties and there
are no further items or provisions, either oral or otherwise.


 
IN WITNESS WHEREOF, the parties have duly affixed their signatures under hand
and seal on this 20th day of August, 2008.
 
 
/s/ Eugene Khavinson
Eugene Khavinson
 
 
 
Mega Media Group, Inc.
 
/s/                                                  